DISMISS; and Opinion Filed January 11, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01489-CV

                       IN RE CHRISTOPHER ALAN LUPER, Relator

                  Original Proceeding from the 59th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 062211

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       A jury convicted relator of aggravated assault with a deadly weapon involving family

violence and sentenced him to 45 years’ confinement. Luper v. State, No. 05-13-01259-CR, 2014
WL 5500088, at *1 (Tex. App.—Dallas Oct. 31, 2014, no pet.). This Court affirmed the

conviction. Id. In this original proceeding, relator seeks a writ ordering the Grayson County

district clerk to “transmit” to this Court a copy of relator’s “Motion for Grand Jury Testimony and

Minutes” and any answers filed in response.

       This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815,

at *1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.) (citing In re Simpson, 997
S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no appeal pending in
this Court and, therefore, our jurisdiction is not in jeopardy. Accordingly, we dismiss this

proceeding for want of jurisdiction.




                                              /David J. Schenck/
                                              DAVID J. SCHENCK
                                              JUSTICE


171489F.P05




                                            –2–